Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 03, 2017

The Court of Appeals hereby passes the following order:

A18A0349. MARGARET PETHEL et al. v. BAHIA BLEU CONDOMINIUM
    ASSOCIATION, INC.

      On September 22, 2016, the trial court entered is final order and judgment in
favor of the Bahia Bleu Condominium Association, Inc. in its action seeking the
collection of unpaid condominium assessments from defendants Margaret Pethel and
Courtney Thomas. Pethel and Thomas filed their notice of appeal from the trial
court’s order on February 28, 2017.1 However, we lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the appealable
decision or judgment complained of. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). The defendants
filed their notice of appeal 159 days after the entry of the final order and judgment.
     Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/03/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
        The defendants filed their notice of appeal in the Supreme Court, which
transferred the case to this Court.